Citation Nr: 0702628	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for pyelonephritis of the 
right kidney, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from May 1948 to May 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 2006.  


FINDING OF FACT

The veteran manifests hypertension that is ratable as 10 
percent disabling under the criteria of 38 C.F.R. § 4.104, 
code 7101 as he takes medication for high blood pressure.  He 
is service connected for pyelonephritis, long rated 10 
percent disabling.  There are not significant laboratory 
abnormalities associated with the disorder.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a rating of 30 percent, but no more, for 
pyelonephritis of the right kidney have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 4.115, 
4.115a, 4.115b, Code 7504 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with the 
required information.

Service connection for pyelonephritis of the right kidney was 
granted by rating decision dated in April 1971.  The current 
10 percent rating was assigned by rating decision dated in 
March 1981.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Pyelonephritis is rated as renal dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
code 7504.  

For renal dysfunction, with albumin and casts with a history 
of acuter nephritis, or hypertension that is non-compensable 
under diagnostic code 7101, a noncompensable evaluation is 
warranted.  With albumin constant or recurring with hyaline 
and granular casts or red blood cells, or with transient or 
slight edema or with hypertension at least 10 percent 
disabling under diagnostic code 7101, a 30 percent evaluation 
is warranted.  With constant albuminuria with some edema, or 
with Definate decrease in kidney function, or with 
hypertension at least 40 percent disabling under diagnostic 
code 7101, a 60 percent rating is warranted.  
38 C.F.R. § 4.115a.  

For urinary tract infection, with long term drug therapy, 1 
to 2 hospitalizations per year and/or requiring intermittent 
intensive management, a 10 percent evaluation is warranted; 
with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management, a 30 
percent rating is warranted.  Id.

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
With diastolic pressure predominantly 120 or more, a 40 
percent rating is warranted.  38 C.F.R. § 4.104, Code 7101.  

The Board has reviewed medical records of the veteran's 
treatment at VA facilities since 2001, including VA 
compensation examinations dated in 2003 and 2006 and 
testimony adduced at hearings at the RO in 2003 and before 
the undersigned in October 2006.  It is found that he now 
meets the criteria for a 30 percent evaluation for his kidney 
disorder.  In this regard, it is noted that he manifests 
hypertension for which he takes medication for control.  His 
hypertension is under control with the use of this medication 
and is not shown to be marked by diastolic pressure of 120 or 
more.  The hypertension is considered to be sufficient for 
the assignment of a 30 percent evaluation under the criteria 
for renal dysfunction.  The evidence does not demonstrate 
that a rating in excess of 30 percent is warranted, as no 
albuminuria, edema, or definite decrease in kidney function 
has been shown on any recent evaluation.  Under these 
circumstances, an evaluation of 30 percent, but no more, is 
warranted.  38 C.F.R. § 4.7.


ORDER

An evaluation of 30 percent, but no more, for pyelonephritis 
of the right kidney is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


